UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RONEL MCFADDEN,
                                                 No. 1:18-cv-00865-MAT
                               Petitioner,       DECISION AND ORDER
            -vs-

HAROLD D. GRAHAM,

                               Respondent.



I.    Introduction

      Proceeding pro se, Ronel McFadden (“McFadden” or “Petitioner”)

commenced this habeas corpus action pursuant to 28 U.S.C. § 2254

challenging the constitutionality of his detention in Respondent’s

custody. McFadden is incarcerated pursuant to a judgment entered on

March 7, 2013, in New York State, Monroe County Court (Piampiano,

J.), following a jury verdict convicting him of one count of Rape

in the First Degree (New York Penal Law (“P.L.”) § 130.35(1)) and

two counts of Criminal Sexual Act in the First Degree (P.L.

§ 130.50 (1)).

II.   Factual Background and Procedural History

      A.   The Indictment and Pre-Trial Proceedings

      The conviction here at issue stems from unlawful sexual

conduct against an adult female (“the victim”) which allegedly

occurred   on   or   about   May   3,   2006,   at   the   victim’s   home   in

Rochester, New York. On September 13, 2006, the Monroe County

District Attorney’s Office received DNA information connecting
McFadden to the alleged crime. However, he was not arrested and

incarcerated       until     June   6,   2012,   almost six       years    later.    An

indictment was returned on June 15, 2012, charging McFadden with

one count of Rape in the First Degree (P.L. § 130.35(1)) and two

counts      of    Criminal    Sexual     Act     in   the   First    Degree    (P.L.

§ 130.50(1)).

      Trial counsel filed a motion to dismiss the indictment on the

ground that pre-indictment delay had resulted in a violation of due

process. Monroe County Court Judge James J. Piampiano (“the trial

court”) ordered a hearing pursuant to People v. Singer, 44 N.Y.2d

241 (1978), to determine “whether the nearly six year delay in

arresting and indicting [McFadden] was unreasonable and a violation

of [his] due process rights, or whether it was a determination made

in   good    faith    to    defer   commencement       of   the   prosecution       for

sufficient reasons.” SR.80-83.1

      At    the    Singer    hearing,     the    prosecution      called   Assistant

District Attorney Caroline Edwards-Morrison (“ADA Morrison”), who

had been assigned to this matter. In reviewing the file, ADA

Morrison found a letter dated September 13, 2006, from the Monroe

County Public Safety Laboratory indicating a match between the DNA

obtained from the victim’s rape kit and the DNA sample from

McFadden in the CODIS DNA database. These DNA results led to the


      1

      Numerals preceded by “SR.” refer to the page numbers stamped on the copies
of the state court records (Docket No. 16-1) filed by Respondent.

                                          -2-
dismissal of a prosecution against D.F., another individual who had

previously been indicted for the crime.

     However, ADA Morrison did not take steps to prosecute McFadden

immediately,   citing   a   very   large   case   load   and   the   need   to

prioritize indicted cases, those requiring immediate grand jury

action or those, unlike McFadden’s that were subject to a statute

of limitations. She did not contact the victim until March 2011,

scheduling an appointment with her in June 2011. However, the

victim failed to attend this meeting. ADA Morrison’s subsequent

attempts to contact her were unsuccessful.

     Trial counsel called the victim as a witness. She testified

that the Monroe County District Attorney’s Office had informed her

in 2006 that the case against D.F. was being dismissed. It was not

until March 2011, that she learned of the DNA match between her

assailant and McFadden. She made the appointment to meet with ADA

Morrison in June 2011, but did not keep the appointment because of

some other things that were going on in her life. She contacted the

District Attorney’s office again in April of 2012.

     McFadden also testified at the hearing. He stated that he

lived in Monroe County continuously since 2006. He was arrested “a

few” times during that period and was on probation in 2012, when

investigators approached him in connection with this matter.

     Following post-hearing briefing, the trial court denied the

motion to dismiss. See SR.90-97. After making factual findings, the


                                    -3-
trial court analyzed the pre-indictment delay pursuant to the

five-factor test set forth in People v. Taranovich, 37 N.Y.2d 442

(1975), considering (1) the extent of delay, (2) the reason for

delay, (3) the nature of underlying charges, (4) the extent of any

pretrial incarceration, and (5) whether or not the defense had been

impaired by delay. The trial court concluded that the third,

fourth, and fifth factors weighed against dismissal because the

charges   were   indisputably   serious,     McFadden    had   not     been

incarcerated until his arrest in June 2012, and McFadden had failed

to establish any impairment of the defense. SR.95-96. With respect

to the first two factors, the trial court determined that the

reason for the delay—the District Attorney’s Office’s “practical,

case-handling order of priority”—constituted good cause for the

delay between 2006 and 2012. SR.96-97. Accordingly, the trial court

denied McFadden’s motion to dismiss the indictment.

     B.   The Trial, Verdict and Sentence

     At trial, the victim testified that on May 2, 2006, she worked

until approximately   8:00   p.m.    She   then   returned home   to   her

two-bedroom, second-story apartment, where she lived alone with her

infant son. T.365, 377-79. After putting her son to bed, the victim

folded laundry and watched television in the living room until

falling asleep with the lights and television on. T.379-80. She




                                    -4-
awoke sometime later when she “felt like there was another presence

. . . watching [her]” in the room. T.380.2

      Upon opening her eyes, she observed that the lights and

television were off and a man was kneeling by her feet. T.380. She

described the man as an five-foot-seven African-American male with

big lips, wearing a black hooded sweatshirt with the hood up.

T.401. The victim asked the man who he was and attempted to get up

and pull his hood back; he shushed her and told her everything was

going to be okay. T.381. He then pushed her back onto the couch and

ripped her pants down to her knees. T.381. After unsuccessfully

trying to insert his penis into her vagina, the man pulled her

pants down further, ripping her underwear. T.382. He got back on

top of the victim and inserted his penis into her vagina, keeping

his right forearm across her “neck and the top part of [her]

chest.” T.382-83. The victim could see what appeared to be a steak

knife in the assailant’s right hand. T.384-85. While he was raping

her, the man stated, “I’ve wanted this since we were ten years

old.” T.384. The man also told the victim he would kill her son if

she screamed or cried. T.384.

      The victim asked the man to stop but did not fight back out of

fear that he would kill her son. T.384-85. She turned her face to

the left and looked out the window because she “didn’t want to look


      2

      Numerals preceded by “T.” refer to pages of the trial transcripts (Docket
Nos. 16-2, 16-3 & 16-4) filed by Respondent.

                                     -5-
in his face.” T.384. Eventually, the attacker removed his penis

from her vagina and performed oral sex on her while inserting his

finger into her anus. T.385-86. He then reinserted his penis into

the victim’s vagina but took it out and “stood in front of [her]

with his penis in [her] face and told [her] to kiss it.” T.386. The

victim complied, and as she did, the man shoved his penis down her

throat. T.386. After he removed his penis from her mouth, he

announced that he wanted “to see [the victim] smile.” T.387. The

victim faked a smile and the rapist instructed her to put a blanket

over her head and count to 100. T.387. The victim started counting

but stopped at 50 and removed the blanket, thinking the man had

left. T.387. He punched her in the left side of the forehead with

a closed fist, stating, “[N]ow, bitch, count to 200.” T.387-88. The

victim complied and waited a few minutes before taking the blanket

off. After seeing that the man was now out of her apartment, the

victim grabbed a knife from the kitchen. She then gathered up her

infant son from his bedroom and ran down the street to her

grandmother’s house to call the police. T.388-89, 392.

     The   police   responded   to    the   911   call   at   approximately

12:55 a.m. on May 3, 2006. T.355-57, 465, 474. The officers met

with the victim for approximately one hour before going to the

hospital. T.466-68. After she was brought to the hospital, the

victim underwent a sexual assault forensic examination. T.394-95,

443-45.


                                     -6-
       Initially,     the   victim    told     police   she   did     not   know the

identity of her attacker. T.396. However, after thinking about what

the rapist had said about “want[ing] this since he was ten years-

old,” the victim gave police the name of a potential suspect. She

testified that she knew three African-American males when she was

ten years-old, but one was more light-skinned than her assailant

and another had been shot a couple of months before the attack. The

victim accordingly provided the name of the third man, D.F.,

through a “process of elimination.” T.396-97. The victim later

testified before the grand jury that she was certain that D.F. was

the rapist based on his voice and because she had faith in the

police investigation. T.398-99, 415-16. D.F. was indicted for the

rape, but the indictment was dismissed in September 2006, after DNA

testing of the sperm recovered from the victim’s vagina excluded

D.F. as a suspect. T.405-06; 560-62. That DNA sample was uploaded

into       a   database      allowing       investigators        to     obtain      an

“investigational lead.”3 T.287-88; 562.

       McFadden was not arrested for this crime until June 6, 2012,

when he volunteered to accompany an investigator from the District

Attorney’s Office to the Public Safety

Building for an interview. T.490-91. After waiving his rights,

McFadden gave a recorded interview in which he denied knowing the


       3
       By agreement of the parties the prosecutor did not mention the CODIS database or
otherwise inform the jury that McFadden’s DNA was on file in a database of convicted
offenders.

                                         -7-
victim, being in her house, or committing the crimes. McFadden also

consented to give a buccal swab of his DNA. T.506.

     DNA testing of McFadden’s buccal swab yielded a positive match

with the sperm sample recovered from inside the victim’s vagina

such that the odds of selecting an unrelated individual with the

same DNA profile would be less than one in 36.6 quintillion. T.562,

571. A quintillion is a one followed by 18 zeros; 36.6 quintillion

is approximately 5 billion times the population of the Earth.

T.571.

     The defense called one witness, an investigator with the

Rochester Police Department. He testified that in May of 2006, the

victim    had    identified     D.F.,     the   initial    suspect,   from     a

photographic array. T.583-84.

     The jury returned a guilty verdict as to all three counts in

the indictment.

     The trial court sentenced McFadden as a second violent felony

offender to determinate 20-year prison sentences on each count of

conviction. Those sentences were sent to run consecutively to each

other for an aggregate 60-year sentence. S.24-26.

     B.    The Direct Appeal

     Through counsel, McFadden pursued a direct appeal of his

conviction, arguing that (1) he was deprived of his state and

federal due process rights as a result of the prosecution’s pre-

indictment      delay;   (2)   the   prosecution   did    not   establish    the


                                        -8-
essential elements of the charges by legally sufficient evidence;

(3) the verdicts were against the weight of the credible evidence;

(4) the trial court’s ruling pursuant to People v. Sandoval, 34

N.Y.2d 371, 376 (1974), was erroneous; and (5) the sentences were

harsh and excessive. McFadden filed a pro se supplemental appellate

brief arguing that (1) the trial court had improperly shifted the

burden to him to show prejudice due to the pre-indictment delay;

(2) trial counsel was ineffective for failing to object to the

trial court’s decision to take the verdict before responding to the

jury’s final substantive note; and (3) the indictment was rendered

duplicitous by the victim’s trial testimony, and trial counsel was

ineffective for not seeking dismissal of the indictment on that

ground.

     The Appellate Division, Fourth Department, of New York State

Supreme Court (“Appellate Division”) affirmed the conviction but

agreed that the aggregate sentence of 60 years, which was required

to be statutorily reduced to 50 years under P.L. § 70.30(1)(c),

(e)(vi), was “unduly harsh and severe, particularly in light of the

court’s commitment days before the trial to a 10-year term of

incarceration for a plea to the rape count.” People v. McFadden,

148 A.D.3d 1769, 1773 (4th Dep’t 2017). The Appellate Division

therefore “modif[ied] the sentence as a matter of discretion in the

interest of justice by directing that the sentences imposed on

counts two and three shall run concurrently with each other and


                               -9-
consecutively      to     the    sentence       imposed   on    count    one[.]”

Id. (citation omitted). Appellate counsel sought leave to appeal as

to all issues raised before the Appellate Division. On July 5,

2017, the New York Court of Appeals denied leave to appeal. People

v. McFadden, 29 N.Y.3d 1093 (2017).

     C.    The Collateral Motion to Vacate

     McFadden then filed a pro se motion to set aside his sentence

pursuant to New York Criminal Procedure Law (“C.P.L.”) § 440.20, on

the ground that the sentence for count one was required by law to

run concurrently with the sentences for counts two and three. In a

decision and order dated May 17, 2018 (SR.200-01), the County Court

(Valleriani, J.) held that since the decision of the Appellate

Division “directed        consecutive      sentencing, and      that    directive

appears to      constitute      a prior    adjudication    on   the    merits    of

[McFadden]’s current contention[.]” In such case, the County Court

had “no authority to render a contrary decision” therefore it

denied    the    motion    pursuant       to    C.P.L.§   440.20(2).     In     the

alternative, the County Court denied the motion as factually

unsupported pursuant to C.P.L. § 440.30(4)(b).

     D.    The Federal Habeas Proceeding

     McFadden timely filed a petition raising the same arguments

asserted in appellate counsel’s brief on direct appeal and his pro

se supplemental appellate brief.               Respondent filed an answer and




                                      -10-
memorandum of law in opposition. McFadden filed a reply. For the

reasons discussed below, the petition is dismissed.

III. Discussion

     A.   Grounds One and Six: Due Process Violation Caused by Pre-
          indictment Delay

     McFadden claims, as he did on direct appeal, that he was

denied his right to due process by the nearly six-year delay

between September 2006, when forensic testing matched his DNA

sample listed on CODIS with evidence from the victim’s rape kit,

and June 2012, when he was arrested charged by indictment.

     The Appellate Division observed that the evidence at the

Singer hearing held by the trial court “established that much of

the delay was caused by the fact that indicted cases were given

priority over unindicted cases requiring additional investigation;

that a DNA sample from defendant was required to prosecute this

matter; that requests were made to the police in 2006 and 2007 to

locate defendant; and, from June 2011 to April 2012, the assistant

district attorney assigned to the case was unable to locate the

victim.” People v. McFadden, 148 A.D.3d at 1771. The Appellate

Division concluded that the prosecution met its burden at the

Singer hearing and that the trial court had “properly applied” the

relevant factors “i.e., ‘(1) the extent of the delay; (2) the

reason for the delay; (3) the nature of the underlying charge;

(4) whether or not there has been an extended period of pretrial

incarceration; and (5) whether or not there is any indication that

                               -11-
the defense has been impaired by reason of the delay[.]” Id.

(quoting People v. Taranovich, 37 N.Y.2d at 445). With regard to

the only disputed factors, “the extent and reason for the delay and

whether defendant was prejudiced by the delay,” McFadden, 148

A.D.3d at 117, the Appellate Division held that “[a]lthough the

six-year delay is a factor that weighs in defendant’s favor, it is

well established that the extent of the delay, standing alone, is

not sufficient to warrant a reversal[.]” Id. (citations omitted).

Furthermore, McFadden “asserted no impairment of the defense as a

result of the delay[,]” id.        Finally, the Appellate Division

concluded that the prosecution’s asserted reasons for the delay

“constitute[d]   ‘acceptable    excuse    or     justification[.]’”     Id.

(quotation and citation omitted).

      Because the Appellate Division adjudicated the pre-indictment

delay claim on the merits, the Court must apply the deferential

standard of review set forth in 28 U.S.C. § 2254(d), as amended by

the   Antiterrorism   and   Effective    Death    Penalty   Act   of   1996

(“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214. See Harrington v.

Richter, 562 U.S. 86, 98 (2011) (“By its terms § 2254(d) bars

relitigation of any claim ‘adjudicated on the merits’ in state

court, subject only to the exceptions in §§ 2254(d)(1) and (2).”).

Under that standard, habeas relief “shall not be granted” unless

the state’s adjudication of the claim resulted in a decision that

was “contrary to, or involved an unreasonable application of,


                                 -12-
clearly established federal law, as determined by the Supreme Court

of the United States,” 28 U.S.C. § 2254(d)(1), or was “based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding[,]” id. § 2254(d)(2).

       Thus,   in    order   to    warrant    federal     habeas   relief    under

28    U.S.C.   §    2254(d)(1),     McFadden    must    demonstrate   that    the

Appellate Division’s rejection of his pre-indictment delay claim

resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States. The “clearly

established Federal law” that controls federal habeas review of

state court decisions consists of the holdings, as opposed to

dicta, of Supreme Court decisions as of the time of the relevant

state-court decision. Williams v. Taylor, 529 U.S. 362, 412 (2000).

The   two   Supreme    Court      decisions    relevant    to   McFadden’s   pre-

indictment delay argument are United States v. Marion, 404 U.S. 307

(1971), and United States v. Lovasco, 431 U.S. 783 (1977).

       In Marion, the Supreme Court acknowledged that an offense’s

statute of limitations does not fully define a defendant’s rights.

It therefore found that the Fifth Amendment, in some circumstances,

may require dismissal of an indictment based on delay, even where

the prosecution was brought within the applicable limitations

period. Marion, 404 U.S. at 324. No due process violation was found

in Marion, though, because the defendant neither alleged nor proved


                                       -13-
“actual prejudice” and because there was “no showing that the

Government intentionally delayed to gain some tactical advantage”

over the defendant. Id. at 326.

     Five years later, in Lovasco, the Supreme Court observed that

“Marion   makes     clear    that      proof    of   prejudice       is    generally   a

necessary but not sufficient element of a due process claim, and

that the due process inquiry must consider the reasons for the

delay as well as the prejudice to the accused.” Lovasco, 431 U.S.

at 790. In that case, “the only reason the [prosecution] postponed

action was to await the results of additional investigation[,]”

leading the Supreme Court to conclude that “compelling [Lovasco] to

stand trial would not be fundamentally unfair[,]” id. at 796, “even

if his defense might have been somewhat prejudiced by the lapse of

time.” Id. The Supreme Court declined to set out a balancing test

for determining when pre-indictment delay violates due process,

instead leaving it “to the lower courts, in the first instance, the

task of applying the settled principles of due process that [it]

[has] discussed to the particular circumstances of individual

cases.” Id. at 797. Thus, for purposes of evaluating pre-indictment

delay claims under 28 U.S.C. § 2254(d)(1), there appears to be no

definitive balancing test established by the Supreme Court. See,

e.g.,   New   v.   Uribe,    532    F.    App’x      743,    744   (9th     Cir.   2013)

(unpublished       opn.)    (“The      relevant      Supreme       Court    precedents

explicitly     decline      to   set     out    a    clear    test    for    balancing


                                         -14-
justification against prejudice, asserting that such balancing

requires     case-by-case     consideration.”)            (internal     citations

omitted).

     With particular regard to the prejudice factor, the trial

court’s and the Appellate Division’s findings that McFadden had not

demonstrated “actual prejudice” to the defense by the delay were

clearly in line with the Supreme Court’s precedent. In Marion, the

defendants relied “solely on the real possibility of prejudice

inherent in any extended delay: that memories will dim, witnesses

become inaccessible, and evidence be lost.” 404 U.S. at 325.

McFadden does the same here. The trial court noted in its Singer

decision that McFadden “asserted, only generally, that it is now

impossible    to   investigate       and     present      any   potential    alibi

witnesses, that any physical evidence that the Defense may present

is likely unavailable, and that due to the passage of time, the

Defendant’s    memory   has   faded    as     to    any   relationship      to    the

Complainant and the location in question.” SR.96.                     The Supreme

Court   in   Marion   found   that    “these       possibilities      are   not    in

themselves enough to demonstrate that [the defendants] cannot

receive a fair trial and to therefore justify the dismissal of the

indictment.” 404 U.S. at 325-26.

     Likewise, the state courts’ findings were not an objectively

unreasonable application of Lovasco, which held that due process

tolerates “some prejudice to the defendant” when the delay is


                                      -15-
attributable to continuing investigation by the prosecution. See

Lovasco, 431 U.S. at 796 (“[T]o prosecute a defendant following

investigative delay does not deprive him of due process, even if

his defense might have been somewhat prejudiced by the lapse of

time.”). And, as was the case in Marion, 404 U.S. at 325, there is

no evidence here that the District Attorney intentionally delayed

commencing a prosecution against McFadden. The Supreme Court has

never clearly held that negligent delay by the prosecution in

bringing an indictment, which is essentially what McFadden alleges,

would be sufficient to satisfy a test for a due process violation.

See Oppelt v. Glebe, 550 F. App’x 499, 500 (9th Cir. 2013)

(unpublished opn.) (recognizing that the Supreme Court “has never

held that a due-process violation results from mere negligence” in

regards to claims of pre-indictment delay). Therefore, McFadden

cannot    show   that   the   Appellate   Division   was   objectively

unreasonable in finding that the pre-indictment delay did not

violate his due process rights.

     B.    Ground Two: Legally Insufficient Evidence

     McFadden contends, as he did on direct appeal, that the

evidence is not legally sufficient to support the conviction

because the only evidence connecting him to the crimes is DNA

evidence taken from a vaginal swab, and there is no physical

evidence supporting the counts charging him with first-degree

criminal sexual act. The Appellate Division held that McFadden


                                 -16-
“failed to preserve that contention for [its] review inasmuch as

his motion for a trial order of dismissal was not ‘“specifically

directed” at the error[s] being urged’ here[.]” McFadden, 148

A.D.3d at 1770 (quoting People v. Hawkins, 11 N.Y.3d 484, 492;

citing People v Gray, 86 N.Y.2d 10, 19 (1995) (“[T]he preservation

requirement compels that the argument be ‘specifically directed’ at

the alleged error. . . .”); second brackets in original). In the

alternative,     the   Appellate   Division    concluded,   the    claim    was

“without merit” because even though the victim was “unable to

identify her attacker at trial . . . , the DNA evidence alone

established [his] identity beyond a reasonable doubt[.]” McFadden,

148 A.D.3d at 1770 (quotation and quotation marks omitted; ellipsis

in original).

     Respondent argues that the Fourth Department’s reliance on an

adequate   and    independent      state    ground,   namely,     New   York’s

contemporaneous objection rule, forecloses federal habeas review of

this claim. See, e.g., Garcia v. Lewis, 188 F.3d 71, 76 (2d Cir.

1999)   (“Under    th[e]   [adequate   and    independent   state       ground]

doctrine the Supreme Court ‘will not review a question of federal

law decided by a state court if the decision of that court rests on

a state law ground that is independent of the federal question and

adequate to support the judgment.’”) (quoting Coleman, 501 U.S. at

729; emphases supplied). Here, there is “no question” that the

Appellate Division’s “explicit invocation of the procedural bar


                                     -17-
constitutes an ‘independent’ state ground,” Garcia, 188 F.3d at 77

(citing Harris v. Reed, 489 U.S. 255, 263 (1989)), “even though the

court spoke to the merits of [Petitioner]’s claim in an alternative

holding,” id. (citing 489 U.S. at 264 n. 10).

      Turning to the “adequacy” element, the Supreme Court has

repeatedly held that “‘the question of when and how defaults in

compliance       with   state     procedural      rules    can     preclude       .   .   .

consideration of a federal question is itself a federal question.’”

Johnson     v.   Mississippi,       486   U.S.    578,    587     (1988)    (quotation

omitted). A federal habeas court’s               “responsibility to ensure that

the state rule is ‘adequate” obligates [it] to examine the basis

for   and   application      of     state   law.”       Garcia,    188     F.3d   at      77

(citations omitted). As a general matter, both the Supreme Court

and   the    Second       Circuit    have    consistently          recognized         that

contemporaneous objection serve legitimate state interests, id. at

78 (citations omitted), such as allowing the state judge “to make

the factual determinations necessary for properly deciding the

federal     constitutional        question,”      and    promoting       “finality        in

criminal litigation,” Wainwright, 433 U.S. at 88. Time and again,

the Second       Circuit    has    “observed      and deferred       to    New    York’s

consistent application of its contemporaneous objection rules.” Id.

at 79 (collecting cases).

      The    Court      concludes    that    it    must    defer    to     the    Fourth

Department’s finding of procedural default because that finding is


                                          -18-
supported by a “fair or substantial basis,” Garcia, 188 F.3d at 78

(collecting cases), in New York state law. Further, the Court finds

no basis in the record “for deeming application of New York’s

contemporaneous     objection       rule   to   [Petitioner]’s     claim     to   be

‘exorbitant.’” Whitley v. Ercole, 642 F.3d 278, 288 (2d Cir. 2011)

(quotation omitted). To the contrary, the Appellate Division’s

invocation of the contemporaneous rule in the present case was

“well   within    the   parameters         of   its    routine   and    generally

unquestionable application to bar review of unpreserved objections

to trial testimony[,]” id., where the defendant failed to specify,

in his objection, the precise ground later raised on appeal. See

id. (collecting cases).

      “Federal courts may address the merits of a claim that was

procedurally defaulted in state court only upon a showing of cause

for the default and prejudice to the petitioner[,]” Bossett v.

Walker, 41 F.3d 825, 829 (2d Cir. 1994) (citing Wainwright v.

Sykes, 433 U.S. 72, 87 (1977)), or that a “‘fundamental miscarriage

of   justice[,]’”   Murray    v.     Carrier,    477    U.S. 478,      496   (1986)

(quotation omitted), has occurred such that “a constitutional

violation has probably resulted in the conviction of one who is

actually innocent[.]” Id. at 495. McFadden has not attempted to

demonstrate   cause     for   the    default     and   prejudice    attributable

thereto, or that he is factually, as opposed to legally, innocent.

In any event, as Respondent notes, the Appellate Division examined


                                       -19-
the merits of McFadden’s legal insufficiency claim on direct

appeal, despite the lack of a timely and specific motion for a

trial order of dismissal. Therefore, McFadden cannot demonstrate

that he was prejudiced by counsel’s omissions. E.g., Ali v. Unger,

No. 6:13-CV-6210 MAT, 2014 WL 257270, at *9 (W.D.N.Y. Jan. 23,

2014)   (citing    Waters    v.    McGuiness,      No.     99–CV–0615,   2003   WL

21508318, at *3 (E.D.N.Y. June 16, 2003) (where Appellate Division

reached the merits of unpreserved legal insufficiency claim on

direct appeal and held that the verdict was legally sufficient and

not   against   the   weight      of   the     evidence,    petitioner   was    not

prejudiced even if counsel was ineffective for failing to preserve

the claim), aff’d, 99 F. App’x 318 (2d Cir. 2004)). Accordingly,

the legal     insufficiency       claim   is    dismissed as     subject   to   an

unexcused procedural default.

      C.    Ground Three: Verdicts Against the Weight of the Credible
            Evidence

      McFadden reasserts his claim, raised on direct appeal, that

the verdicts were against the weight of the credible evidence under

People v. Bleakley, 69 N.Y.2d 490, 495 (1987). The Appellate

Division rejected this claim. McFadden, 148 F.3d at 1770 (“Upon our

independent     assessment    of    all   of    the proof,     and   viewing    the

evidence in light of the elements of the crimes as charged to the

jury, we further conclude that the verdict is not against the

weight of the evidence[.]”) (internal and other citations omitted).



                                       -20-
      It is well settled that federal habeas corpus review is

permitted only where the applicant has alleged that he is in state

custody in violation of “the [United States] Constitution or a

federal law or treaty.” 28 U.S.C. § 2254(a). In other words,

“‘federal habeas corpus relief does not lie for errors of state

law.’” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (quoting

Estelle v. McGuire, 502 U.S. 62, 67 (1991)). “A ‘weight of the

evidence’ argument,” however, “is a pure state law claim grounded

in New York Criminal Procedure Law § 470.15(5)[.]” Correa v.

Duncan, 172 F. Supp.2d 378, 381 (E.D.N.Y. 2001) (citing Bleakley,

69   N.Y.2d    at   495   (N.Y.   Crim.   Proc.   Law   §   470.15(5)    permits

intermediate appellate courts in New York to “weigh the relative

probative force of conflicting testimony and the relative strength

of conflicting inferences that may be drawn from the testimony”)).

Therefore, McFadden’s claim attacking the weight of the evidence

supporting the verdicts must be dismissed because it does not raise

a    federal    constitutional      issue    cognizable      in   this    habeas

proceeding. E.g., Ex parte Craig, 282 F. 138, 148 (2d Cir. 1922)

(holding that “a writ of habeas corpus cannot be used to review the

weight of evidence . . .”), aff’d, 263 U.S. 255 (1923); accord,

e.g., Moye v. Corcoran, 668 F. Supp.2d 523, 539–40 (W.D.N.Y. 2009)

(collecting cases).




                                      -21-
      D.     Ground Four: Erroneous Sandoval Ruling

      McFadden reprises his claim, raised on direct appeal, that the

trial court abused its discretion in issuing a Sandoval ruling4

that permitted the prosecution to cross-examine McFadden with

respect      to    four    prior   convictions.     The    Appellate         Division

disagreed, finding that none of the prior convictions were similar

to the charges for which McFadden was on trial. Moreover, that

court found, they were probative of his willingness to place his

interests above those of society such that he might choose to do

the   same    when    testifying.       McFadden,   148     A.D.3d      at    1771-72

(citations omitted).

      Habeas courts in this Circuit have held that such claims are

barred from habeas review where, as here, the petitioner fails to

actually     take    the   stand   at   trial   E.g.,     Grace    v.   Artuz,    258

F. Supp.2d 162, 171–72 (E.D.N.Y. 2003) (in absence of petitioner

taking the stand to testify at trial, “petitioner’s claim as to the

impropriety of the Sandoval ruling [did] not raise a constitutional

issue cognizable on habeas review”) (citing Carroll v. Hoke, 695 F.

Supp.      1435,    1440    (E.D.N.Y.     1988))    aff’d,        880   F.2d     1318

(2d Cir.1989) (citing Luce v. United States, 469 U.S. 38, 43 (1984)

(holding that in order “to raise and preserve for review the claim


      4
      In a Sandoval application, the prosecution seeks “permi[ssion] to impeach
the credibility of the defendant, if he t[akes] the stand, by confronting him
with his prior criminal acts.” People v. Pollock, 50 N.Y.2d 547, 549 (1980). In
making a Sandoval ruling, the trial judgment must “balance[ ] the probative worth
of the tendered proof against the risk of prejudice” to the defense. Id.

                                        -22-
of improper impeachment with a prior conviction, a defendant must

testify”)).

     Although McFadden’s claim involves the collateral review of a

state trial court’s Sandoval ruling and Luce involved the direct

review by a Circuit Court of Appeals of a federal trial court’s

ruling pursuant to Rule 609 of the Federal Rules of Evidence, the

rationale of Luce is equally apposite here. Both a Sandoval ruling

and a Rule 609 ruling seek to balance the prejudicial impact of the

prior   conviction   against      its    value       as   impeachment      testimony.

Compare Sandoval, 34 N.Y.2d at 375, with FED. R. EVID. 609. In both

cases the defendant’s failure to testify makes it impossible to

test the propriety of the ruling. See Luce, 469 U.S. at 43 (“A

reviewing court is handicapped in any effort to rule on subtle

evidentiary    questions    outside          a     factual      context.    This   is

particularly true under Rule 609(a)(1), which directs the court to

weigh the     probative   value    of    a       prior    conviction    against    the

prejudicial effect to the defendant. To perform this balancing, the

court must know the precise nature of the defendant’s testimony,

which   is   unknowable    when,    as       here,       the   defendant    does   not

testify.”) (footnote omitted). Finally, the Supreme Court observed,

“[b]ecause an accused’s decision whether to testify ‘seldom turns

on the resolution of one factor,’ New Jersey v. Portash, 440 U.S.

450, 467 (1979) (Blackmun, J., dissenting), a reviewing court




                                        -23-
cannot assume that the adverse ruling motivated a defendant’s

decision not to testify.” Luce, 469 U.S. at 43.

     In light of the clear weight of the authority holding that a

petitioner’s failure to testify at trial precludes habeas review of

a Sandoval claim, the Court dismisses Ground Four as not cognizable

in this habeas proceeding.

     E.   Ground Five: Harsh and Excessive Sentence

     McFadden   asserts,   as   he    did   on direct   appeal,   that his

sentence was harsh and excessive. The Appellate Division agreed,

reducing the trial court’s sentence by one-third. Following the

modification, McFadden’s new sentence was a 40-year aggregate term

of imprisonment, comprised of a 20-year sentence for the rape

conviction, set to run consecutively to the two concurrent 20-year

sentences for the two criminal sexual act convictions. McFadden,

148 A.D.3d at 1773. Because McFadden was adjudicated a second

violent felony offender, he was subject to determinate sentences of

no less than 10 years and no greater than 25 years on each Class B

felony offense for which he was convicted. See N.Y. Penal Law

§ 70.04(3)(a) (“The term of a determinate sentence for a second

violent felony offender must be fixed by the court as follows:

(a) For a class B felony, the term must be at least ten years and

must not exceed twenty-five years. . . .”).

     As the Appellate Division noted when it modified the sentence,

other provisions of New York law capped his             maximum aggregate


                                     -24-
sentence at 50 years. McFadden, 148 A.D.3d at 1773 (citing N.Y.

Penal Law § 70.30(1)(c) (“If the defendant is serving two or more

determinate sentences of imprisonment which run consecutively, the

terms of the determinate sentences are added to arrive at an

aggregate maximum term of imprisonment, provided, however, that the

aggregate maximum term of imprisonment shall be subject to the

limitations      set   forth     in    paragraphs       (e)   and   (f)    of    this

subdivision, where applicable.”); N.Y. Penal Law § 70.30(e)(vi)

(“Notwithstanding subparagraphs (i) and (iv) of this paragraph, the

aggregate maximum term of consecutive sentences, all of which are

indeterminate or all of which are determinate sentences, imposed

for the      conviction    of   three    or more    violent     felony      offenses

committed prior to the time the person was imprisoned under any of

such sentences and one of which is a class B violent felony

offense, shall, if it exceeds fifty years, be deemed to be fifty

years[.]”)).

       It is well settled that an excessive sentence claim may not

form the basis for habeas corpus relief if the sentence is within

the range prescribed by state law. See White v. Keane, 969 F.2d

1381, 1383 (2d Cir. 1992) (per curiam) (“No federal constitutional

issue   is     presented   where       the   sentence    is   within      the   range

prescribed by state law.”) (citing Underwood v. Kelly, 692 F. Supp.

146 (E.D.N.Y. 1988), aff’d mem., 875 F.2d 857 (2d Cir. 1989)). The

fact    that     McFadden,      even     after   the     Appellate        Division’s


                                        -25-
modification, received the maximum term possible does not make his

sentence harsh and excessive. E.g., Mungo v. Duncan, 277 F. Supp.2d

176, 185 (E.D.N.Y. 2003) (dismissing challenge to sentence as not

cognizable where petitioner’s “sentence of twenty-five years to

life, although the maximum allowable under state law, fell within

the permitted statutory range”), aff’d, 393 F.3d 327 (2d Cir.

2004). Because the 40-year aggregate sentence falls within the

range permitted by state law, McFadden’s claim that the trial court

abused its discretion is not cognizable on federal habeas review.

     F.    Ground Eight: Conviction on an Unindicted Crime and
           Duplicitous Indictment

     McFadden contends, as he did in his pro se supplemental

appellate brief, that he “was deprived of a fair and impartial

trial which is guaranteed by the due process of law . . . when

trial testimony presented evidence of two separate and distinct

acts for count one and count two which were not included in the

Bill of Particular or the Indictment.” SR.167 (citing People v.

Black, 38 A.D.3d 1283, 1284 (4th Dep’t 2007) (reversing conviction

where defendant was indicted on a single count of rape, but the

evidence   established   two   distinct   acts   of   sexual   intercourse

between the defendant and the victim)). According to McFadden, the

jury possibly convicted him of an unindicted crime because the

victim testified about two separate and distinct acts of sexual

intercourse and oral sodomy while the indictment only contained one



                                  -26-
count regarding each of those acts. SR.168 (citations to record

omitted).

      The Appellate Division held that its decision in People v.

Black, 38 A.D.3d at 1284, was distinguishable on the facts because

in that case, “each act [of sexual intercourse] concluded with

defendant’s ejaculation. . . .” McFadden, 148 A.D.3d at 1772. In

McFadden’s case, with “respect to the rape count, ‘the briefly

interrupted act of sexual intercourse . . . was “part and parcel of

the continuous conduct” that constituted one act of rape[.]’”

People v. McFadden, 148 A.D.3d at 1772 (quotation omitted; ellipsis

in   original).   Finally,   the   Appellate   Division   rejected   the

contention that the victim’s testimony with respect to count three

related to two instances of criminal sexual act, concluding that

“her testimony described acts that were ‘“part and parcel of the

continuous conduct” that constituted one act of [criminal sexual

act][.]”’” Id. (quotation omitted).

      A duplicitous indictment is one in which two or more distinct

crimes are combined in a single count. United States v. Aracri, 968

F.2d 1512, 1518 (2d Cir. 1992). “Procedural rules create the

prohibition of duplicitous counts—there is no constitutional right

against duplicity per se.” Jones v. Lee, No. 10 CIV. 7915 SAS, 2013

WL 3514436, at *7 n.72 (S.D.N.Y. July 12, 2013) (citing Williams v.

Lempke, No. 11 Civ. 2504, 2012 WL 2086955, at *21 (S.D.N.Y. June 1,

2012) (finding that the petitioner had not cited, and it had not


                                   -27-
found,   any   Supreme      Court       decision    “clearly      prohibiting   a

duplicitous    indictment    as     a   matter     of   federal   constitutional

law”)). The Second Circuit has held that duplicitousness is not

presumptively invalid; rather, it is “impermissible” only if it

prejudices the defendant. United States v. Sturdivant, 244 F.3d 71,

75 n.3 (2d Cir. 2001).

     As a matter of New York state law, the procedural rule against

duplicitous indictments is codified at C.P.L. § 200.30(1), which

provides that “[e]ach count of an indictment may charge one offense

only.” N.Y. Crim. Proc. Law § 200.30(1). It is well settled that a

violation of a state procedural law does not, in and of itself,

present a cognizable question on federal habeas review. Swarthout,

562 U.S. at 219. That said, a duplicitous count in an indictment

may violate a petitioner’s federal constitutional rights if it

violates “the Sixth Amendment’s guarantee that an accused be

adequately ‘informed of the nature and cause of the accusation’ and

the Fifth Amendment’s interdiction against double jeopardy.” United

States v. Kearney, 444 F. Supp. 1290, 1292 (S.D.N.Y. 1978) (quoting

U.S. Const. amend. VI). “These concerns parallel the constitutional

requirements for indictments generally.” Jones, 2013 WL 3514436, at

*7 & n.76 (citing United States v. Resendiz-Ponce, 549 U.S. 102,

108 (2007) (to be constitutionally sufficient, an indictment must

“contain[] the elements of the offense charged and fairly inform[]

a defendant of the charge against which he must defend, and must


                                        -28-
“enable[] him to plead an acquittal or conviction in bar of future

prosecutions for the same offense”) (quotation omitted)).

     Here, on direct appeal McFadden did not allege that he was

denied his Sixth Amendment right to “be informed of the nature and

cause of the accusation” against him or denied his Fifth Amendment

right to   be    protected from      “be[ing]   twice   put   in jeopardy.”

United States v. Zeidman, 540 F.2d 314, 316 (7th Cir. 1976)

(citation omitted). Rather, he argued that he was convicted of

“unindicted” counts of rape and oral sexual conduct and relied on

state case law addressing New York’s grand jury requirement, e.g.,

People v. Black, 38 A.D.3d 1283, supra. As noted above, the

Appellate Division in Black reversed a rape conviction on the

ground that the indictment contained a single count of rape but the

prosecution’s evidence at trial established two distinct acts of

intercourse     between   the    defendant   and   victim.    The   Appellate

Division reasoned that, because the jury “may have convicted

defendant of an unindicted rape,” the conviction ran afoul of the

“exclusive power” of the grand jury to determine charges. Id. at

1284-85.

     The holding in Black was premised on a New York Court of

Appeals decision, People v. Grega, 72 N.Y.2d 489 (1988), which

interpreted     New   York      State’s   constitutional      and   statutory

requirements pertaining to grand juries. See id. at 495 (citing

N.Y. Const., art. I, § 6 (“No person shall be held to answer for a


                                     -29-
capital or otherwise infamous crime . . . unless on indictment of

a grand jury. . . .”); N.Y. Crim. Proc. Law § 210.05 (“The only

methods of prosecuting an offense in a superior court are by an

indictment filed therewith by a grand jury or by a superior court

information filed therewith by a district attorney.”).

     In contrast to New York’s Constitution, the United States

Constitution does not provide a state criminal defendant the right

to indictment by a grand jury. “[W]hile the Fifth Amendment’s grand

jury indictment clause imposes certain constraints on prosecutions

in federal courts, . . . this provision of the Bill of Rights has

not been incorporated against the states through the Fourteenth

Amendment.” LanFranco v. Murray, 313 F.3d 112, 118 (2d Cir. 2002)

(footnote   omitted).   In   other   words,   there   is   no   federal

constitutional provision that parallels N.Y. Const. art. I, § 6,

which grants a state defendant facing felony charges the right to

indictment by a grand jury.

     Because the duplicitous indictment claim does not present a

federal constitutional question, it is not cognizable in this

§ 2254 proceeding. See Fields v. Soloff, 920 F.2d 1114, 1118 (2d

Cir.1990) (since Fifth Amendment right to grand jury was not

incorporated by Fourteenth Amendment, there is no federal right to

a grand jury in state criminal proceeding); Lopez v. Riley, 865

F.2d 30, 32 (2d Cir. 1989) (stating that “federal grand jury rights

are not cognizable on direct appeal where rendered harmless by a


                                -30-
petit jury, [and] similar claims concerning a state grand jury

proceeding are a fortiori foreclosed in a collateral attack”).

      G.    Grounds Seven and Nine: Ineffective Assistance of Trial
            Counsel

            1.    Trial Counsel’s Error Regarding the Jury Note

      On January 31, 2013, before bringing the jury back into the

courtroom, the trial court stated for the record that “the jury had

sent out a note just a little while ago indicating they were

requesting the portion of the testimony of [the forensic biologist]

where she discussed that there was evidence of semen in [the

victim’s] mouth.” 1/31/2013 Tr. at 25 (Docket No. 16-5, p. 145 of

180).6 The trial court had showed the note to both attorneys and

requested that the court reporter compile the testimony relating to

the jury’s request. Id. In the course of doing that, the trial

court stated, another note was received from the jury simply

indicating that it had “reached a verdict.” Id. This note also was

shown to both attorneys. The trial court explained that it was his

“intention to bring the jury out at this time and have them

announce their verdict.” Id. at 3. The trial court then asked each


      5
      The trial transcript numbering resets to page 1 following the jury charge.
      6

      Ellyn Colquhoun (“Colquhoun”), the forensic biologist, testified that
People’s Exhibit 14 was the buccal swab collected from the victim. T.556. She
obtained a “DNA profile consistent with being a single source, meaning DNA from
one individual, from a female that was suitable for comparison purposes.”
T.559:5-12. In other words, she did not find DNA from a second contributor in the
victim’s buccal swab, whereas in the victim’s vaginal swab, there was DNA from
a second contributor, which she found matched the DNA on McFadden’s buccal swab.
T.565:11-18.

                                      -31-
attorney if they had any objections, and trial counsel replied,

“That’s fine, your Honor.” Id. McFadden contends that trial counsel

was ineffective due to his failure to object when the trial court

stated it would accept the verdict before providing a readback of

testimony requested by the jury in its prior note. McFadden argues

that counsel’s failure to object caused him “great prejudice,

because if the jury would have received the portion of Ms. Ellyn

Colquhoun   testimony   before     making   a   verdict   they   would   have

realized that there was no semen found in [the victim’s] mouth.”

Petitioner’s Pro Se Supplemental Appellate Brief at 18, SR.165

(Docket No. 16-1, p. 165 of 201). He contends that trial counsel’s

failure to object when the trial court failed to meaningfully

respond to the jury note was not harmless “because the jury was

left with the responsibility to render a verdict with a false

interpretation about the DNA evidence presented in this case.” Id.

at 19, SR.166 (Docket No. 16-1, p. 166 of 201).

     On   direct   appeal,   the    Appellate    Division   rejected     this

contention, finding that McFadden “failed to allege the absence of

a strategic or other legitimate explanation for counsel’s allegedly

deficient conduct in acceding to the court’s intention to accept

the verdict. . . .” People v. McFadden, 148 A.D.3d at 1772–73

(citations omitted). The Appellate Division’s adjudication on the

merits of the ineffective assistance claim must be reviewed under

28 U.S.C. § 2254(d) to determine whether it was an unreasonable


                                    -32-
application of the clearly established Supreme Court precedent on

the Sixth Amendment right to effective assistance of counsel,

Strickland v. Washington, 466 U.S. 668, 687 (1984).

       Under Strickland, to establish that he did not receive the

effective assistance of trial counsel, a habeas petitioner must

show    both   that   his   attorney       provided    objectively   deficient

representation and that he suffered prejudice as a result of that

deficient performance. “Strickland specifically commands that a

court ‘must indulge [the] strong presumption’ that counsel ‘made

all    significant    decisions     in      the     exercise    of   reasonable

professional judgment.’” Cullen v. Pinholster, 563 U.S. 170, 196

(2011) (quoting Strickland, 466 U.S. at 689-90; alteration in

original).

       Thus,   when   considering      a    state     court’s   application   of

Strickland’s performance prong, a habeas court must “begin . . .

with the presumption that counsel was effective[,]” Greiner v.

Wells, 417 F.3d 305, 320 (2d Cir. 2005) (citing Strickland, 466

U.S. at 690), and then “look for legitimate justifications for

th[e] [challenged] conduct, including justifications transparent on

the record and justifications offered by counsel.” Id. (citing Eze

v. Senkowski, 321 F.3d 110, 136 (2d Cir. 2003); footnote omitted).

In so doing, the court is “required not simply to give [the]

attorneys the benefit of the doubt, but to affirmatively entertain

the range of possible reasons [a petitioner]’s counsel may have had


                                    -33-
for proceeding as they did.” Cullen v. Pinholster, 563 U.S. 170,

196 (2011) (internal and other citations omitted; quotation marks

omitted). Counsel therefore need not necessarily articulate a

particular justification for taking (or not taking) a particular

action. See id.

     Respondent    argues   that    the    Appellate   Division   correctly

concluded that McFadden failed to overcome the presumption of

effective     assistance    because    legitimate      justifications   for

counsel’s challenged actions are “transparent on the record[.]”

Greiner v. Wells, 417 F.3d 305, 320 (2d Cir. 2005) (citation

omitted). Specifically, Respondent asserts that trial counsel could

reasonably have calculated that any benefit from the readback of

the forensic biologist’s testimony was substantially outweighed by

the risk that it would remind the jury of the victim’s testimony

that her assailant had “shoved [his penis] down [her] throat,”

T.386, an act which the prosecutor had repeatedly described as

“humiliating” during her summation. T.649, 652. That justification,

although not proffered by counsel at the time, is nevertheless

reasonable. “[A]pply[ing] the strong presumption of competence that

Strickland mandates[,]” Cullen v. Pinholster, 563 U.S. at 196, the

Court concludes that the Appellate Division did not unreasonably

conclude    that   McFadden’s      trial    counsel    provided   effective

assistance.




                                    -34-
            2.     Trial Counsel’s Error Regarding the Duplicitous
                   Counts

        McFadden also challenges trial counsel’s failure to object to

the testimony of the victim with respect to the duplicitous counts

issue. On direct appeal, the Appellate Division simply noted that

“‘had defense counsel objected during the trial “[a]ny uncertainty

could   have     easily   been   remedied”      through   a   jury   charge[.]’”

McFadden, 148 A.D.3d at 1772-73 (quoting People v. Smith, 145

A.D.3d 1628, 1630 (4th Dep’t 2016)). Thus, the Appellate Division’s

reasoning for rejecting this contention is not entirely clear.

However, its citation to Smith suggests that it might have believed

that trial counsel had a strategic reason for not objecting. In

Smith, the defendant argued, as McFadden did, that trial counsel

was ineffective in failing to move to dismiss a count of the

indictment on the basis that it was rendered duplicitous by the

trial testimony. Smith, 145 A.D.3d at 1630. The Appellate Division

stated that had Smith’s defense counsel objected during the trial,

“‘[a]ny uncertainty could have easily been remedied’ through a jury

charge, and defense counsel may have chosen to remain silent

because defendant may have ‘prefer[red] to face one count (and thus

one   conviction)       rather   than    several[.]’”     Id.   (citation     and

quotation omitted; brackets in original).

      In any event, despite the lack of clarity in the Appellate

Division’s     ruling     on   McFadden’s      second   contention,    it   still

constitutes an adjudication on the merits for purposes of habeas

                                        -35-
review. See, e.g., Finley v. Graham, No. 12CV9055KMKPED, 2016 WL

47333, at *12 (S.D.N.Y. Jan. 4, 2016) (“Even accepting Petitioner’s

contention that ‘the [state] appellate court’s decision neither

addresses the facts in [his] case nor the particular issues raised

in [his] motion[,]’ the Court treats his ineffective appellate

counsel claim as ‘adjudicated on the merits’ for habeas purposes.”)

(citing, inter alia, Sellan v. Kuhlman, 261 F.3d 303, 311-12

(2d Cir. 2001) (holding that an unexplained state-court disposition

of a claim can be entitled to deference under 28 U.S.C. § 2254(d)).

     Furthermore, the Court finds that it was not an incorrect

application of Strickland. Had trial counsel moved to dismiss the

indictment on basis that it charged duplicitous counts,          the trial

court in all likelihood would have rejected it. If the trial court

had granted it, then the Appellate Division would have reversed the

trial court on appeal, in light of its ruling that the evidence

established that McFadden’s forcible vaginal intercourse with the

victim, and the contact between his penis and the victim’s mouth

were each one act of rape and criminal sexual act, respectively.

McFadden, 148 A.D.3d at 1772. In such circumstances, trial counsel

cannot   be   found    to   have   provided   constitutionally   deficient

representation.       See, e.g., United States v. Kirsh, 54 F.3d 1062,

1071 (2d Cir. 1995) (holding that counsel’s “failure to make a

meritless argument does not rise to the level of ineffective

assistance”); see also Santana v. Capra, 284 F. Supp.3d 525, 543


                                     -36-
(S.D.N.Y. 2018) (where severance motion was “likely to have failed”

trial counsel “cannot have provided ineffective assistance for

failing to make such a motion”) (citation omitted).

V.   Conclusion

     For the foregoing reasons, the request for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 is denied and the petition is

dismissed.   The   Court    declines        to   issue   a   certificate   of

appealability because McFadden has failed to make “a substantial

showing of   the   denial   of   a    constitutional     right.”   28   U.S.C.

§ 2253(c)(2); Lucidore v. New York State Div. of Parole, 209 F.3d

107, 112 (2d Cir. 2000).

     IT IS SO ORDERED.

                                     S/Michael A. Telesca

                                     ______________________________
                                     HONORABLE MICHAEL A. TELESCA
                                     United States District Judge

Dated:    August 25, 2019
          Rochester, New York




                                     -37-
